DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated February 4, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudofsky (USPGPub 2004/0081788 A1) in view of Sancaktar (USPN 4,965,119).

Sudofsky discloses a double-sided adhesive tape (Abstract; Figures) comprising: a pressure-sensitive adhesive layer on a first side of the adhesive tape (Paragraph 0018; Figure 1, #16); a thermal bonding film layer on a second side of the adhesive tape (Paragraph 0018; Figure 1, #12); and a carrier layer interposing the thermal bonding film layer and the pressure-sensitive adhesive layer (Paragraph 0018; Figure 1, #14), wherein a total thickness of the adhesive tape is 50-500 µm (Paragraph 0026) as in claim 1. With respect to claim 2, the total thickness of the adhesive tape is 200-400 µm (Paragraph 0026).  Regarding claim 3, the carrier layer includes a polymeric film formed of at least one of the group consisting of polyethylene terephthalate, polycarbonate, ethylene-vinyl acetate, polyester, and polyimide (Paragraph 0019).  For claim 7, the thermal bonding film layer includes at least one of the group consisting of ethylene vinyl acetate (Paragraph 0019). However, Sudofsky fails to disclose, the pressure-sensitive adhesive layer is wider than the thermal bonding film layer, or the thermal bonding film layer is wider than the pressure-sensitive adhesive layer, and in a lateral cross-sectional view, a shape of the double-sided adhesive tape is a trapezoid.

Sancaktar teaches a double-sided adhesive tape (Figures; Abstract), wherein the one adhesive layer is wider than the second adhesive layer (Column 4, lines 52 – 63), and in a lateral cross-sectional view, a shape of the double-sided adhesive tape is a trapezoid (Figure 2 and 3) for the purpose of providing a weatherproof seal between two substrates (Figure 4, Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive tape that is trapezoid shape with one adhesive layer wider than a second adhesive layer in Sudofsky in order to provide a weatherproof seal between two substrates as taught by Sancaktar.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sudofsky (USPGPub 2004/0081788 A1) in view of Sancaktar (USPN 4,965,119) as applied to claim 1 above, and further in view of Suzuki et al. (USPN 8,501,640).
Sudofsky, as modified with Sancktar, disclose a double-sided adhesive tape except for the carrier layer includes a metal film formed of at least one of the group consisting of aluminum and copper, the carrier layer includes a foamed polymeric film formed of polyurethane, and the pressure-sensitive adhesive layer includes at least one of the group consisting of natural rubber, synthetic rubber, silicone rubber, and polyacrylate.  

Suzuki et al. teaches double-sided adhesive tape (Abstract; Figures) having a carrier layer includes a metal film formed of at least one of the group consisting of aluminum and copper (Column 16, lines 28 – 47), the carrier layer includes a foamed polymeric film formed of polyurethane (Column 16, lines 28 – 47), and the pressure-sensitive adhesive layer includes at least one of the group consisting of natural rubber, synthetic rubber, silicone rubber, and polyacrylate (Column 14, lines 1 – 15) for the purpose of having a double-sided material with a variety of properties depending on the purpose and use (Column 1, lines 45 – 46).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a metal film, foamed polymeric materials or specific pressure-sensitive adhesive layer in the modified Sudofsky in order to have a double-sided material with a variety of properties depending on the purpose and use as taught by Suzuki et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sudofsky (USPGPub 2004/0081788 A1) in view of Sancaktar (USPN 4,965,119) as applied to claim 1 above, and further in view of Epple et al. (USPGPub 2004/0131846 A1).

Sudofsky, as modified with Sancktar, disclose a double-sided adhesive tape except for the carrier layer includes a foamed pressure-sensitive adhesive.  

Epple et al. teaches a double-sided adhesive tape (Abstract; Figures) comprising a carrier layer includes a foamed pressure-sensitive adhesive (Paragraph 0007) for the purpose of having a tape which conforms to a surface while have a strong and permanent attachment (Paragraph 0004).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have foamed pressure-sensitive adhesive carrier layer in the modified Sudofsky in order to have a tape, which conforms to a surface while having a strong and permanent attachment as taught by Epple et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sudofsky (USPGPub 2004/0081788 A1) in view of Sancaktar (USPN 4,965,119) as applied to claim 1 above, and further in view of Lühmann et al. (USPN 6,395,389).

Sudofsky, as modified with Sancktar, disclose a double-sided adhesive tape except for a width of the adhesive tape is 2- 5 mm.  

Lühmann et al. teach an adhesive tape (Abstract; Figures) wherein the width of the adhesive tape is 2- 5 mm (Column 3, lines 60 – 62) for the purpose of having a tape that is practical for handling by the user (Column 3, lines 63 and 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive tape width between 2 and 5 mm in Sudofsky in order to have a tape that is practical for handling by the user as taught by Lühmann et al.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that the prior art fails to teach one adhesive layer is wider than the second adhesive layer and that the cross section had a trapezoid shape, please see the rejection of Sudofsky in view of Sancaktar.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788


/pln/
February 15, 2022